DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed April 28, 2022 has been entered.  Claims 1, and 3-9 are currently amended.  Claims 10-15 remain withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fahling et al. (DE 10 2016 119 872).
Regarding claim 1, Fahling teach a method for the production control of an extruded plastic product with the following steps: recording at a first measuring point a first actual temperature of a measuring area provided on the plastic product (paragraphs [0049]-[0052] (39) or (41) or (43) – each of these could reasonably be considered to be a first measuring point where a first actual temperature is measured as claimed with a subsequent downstream location being a second measuring point where a second actual temperature is measured as claimed), recording a second actual temperature of the measuring area at a second measuring point which is arranged at a distance from the first measuring point in the direction of extrusion of the plastic product (paragraphs [0049]-0052] (41) or (43) or (45)), determining a setpoint temperature of the measuring area at the second measuring point (paragraphs [0017]-[0027], [0053] and [0054]), and outputting information on whether the second actual temperature is inside or outside a prescribed tolerance range of the setpoint temperature (paragraphs [0017]-[0027], [0053] and [0054]).
As to the limitation from previous claim 2 that the setpoint temperature is calculated based on the first actual temperature by means of a cooling curve of the plastic product, Fahling et al. teach achieving stable production and maintaining a constant freeze location by measuring each of multiple temperatures and controlling them at appropriate values (paragraphs [0002], [0006], [0007] and [0016]-[0027]).  This intrinsically requires what is reasonably understood to be basing the setpoint temperature at the second measuring point by means of a cooling curve of the plastic product.  The system tracks and controls the first temperature and the second temperature.  There is a relationship between the temperatures that is obtained and that manifests itself during the process and the setpoints are adjusted to achieve the fixed freezing location and stable operation.  The temperature difference between the measuring points and the location of the freeze line are a function of the cooling properties/cooling curve of the plastic product.  As such, this property (i.e. the cooling property of the plastic product from its intrinsic cooling curve) is essentially considered and taken into account, as broadly claimed, in order to achieve the specified process goals of Fahling et al.  
Alternatively, as previously set forth in the alternative 103 rejection of previous claim 2, Fahling et al. is understood to teach the method set forth above.  As set forth above, the examiner takes the position that controlling the process of Fahling et al. as described and disclosed intrinsically would result in a method that reads upon the claimed step being met.  Alternatively, the teaching of Fahling et al. at least implies controlling the setpoints as claimed in order to achieve stable production and maintaining a constant freeze location.  Fahling et al. teach measuring each of multiple temperatures and controlling them at appropriate values (paragraphs [0002], [0006], [0007] and [0016]-[0027]).  This at least implicitly requires what is reasonably understood to be basing the setpoint temperature at the second measuring point by means of a cooling curve of the plastic product.  The system tracks and controls the first temperature and the second temperature.  There is a relationship between the temperatures that is obtained and that manifests itself during the process and the setpoints are adjusted to achieve the fixed freezing location and stable operation.  The temperature difference between the measuring points and the location of the freeze line are a function of the cooling properties/cooling curve of the plastic product.  As such, this property (i.e. the cooling property of the plastic product from its intrinsic cooling curve) is implicitly considered and taken into account, as broadly claimed, in order to achieve the specified process goals of Fahling et al.  
As to claim 4, Fahling et al. teach the measuring device measures the temperature without contact (Figure 1 (39) (41) (43)).

Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins (US 5,288,441). 
Regarding claim 1, Collins teaches a method for the production control of an extruded plastic product (Abstract; Figure 1) with the following steps: recording at a first measuring point a first actual temperature of a measuring area provided on the plastic product (col. 2, lines 58-col. 3, line 14; col. 4, lines 5-45; col. 5, line 3-27; Figure 1 (32) (33) (34) (36) (38)), recording a second actual temperature of the measuring area at a second measuring point which is arranged at a distance from the first measuring point in the direction of extrusion of the plastic product (col. 2, lines 58-col. 3, line 14; col. 4, lines 5-45; col. 5, line 3-27; temperature recorded at a plurality of measuring points in the direction of extrusion of the plastic product), determining a setpoint temperature of the measuring area at the second measuring point (col. 6, lines 1-22; Figure 4; col. 6, lines 44-57), and outputting information on whether the second actual temperature is inside or outside a prescribed tolerance range of the setpoint temperature (col. 4, line 45-col. 5, line 2; col. 5, line 28-50).
As to the limitation from previous claim 2, Collins teach the setpoints are determined to produce a desired temperature profile of the extruded product in the direction of extrusion.  There is an intrinsic relationship between the temperatures at the different locations based on the properties of the material being extruded (e.g. col. 6, lines 29-42 demonstrates knowledge of these relationships) that will be necessarily considered when providing setpoints for the profile.  For example, if the material is thin and cools quickly the process parameters required to achieve the desired profile will be different than if the material is thicker and is of a material that does not cool as quickly.  By accounting for, controlling, and achieving a desired temperature and thickness profile as disclosed, it follows that the process of Collins reasonably reads upon the claimed, “a cooling curve of the plastic product” since the cooling properties of the material must be considered to achieve the profile.
Alternatively, as previously set forth in the alternative 103 rejection of previous claim 2, Collins teaches the method set forth above.  As set forth above, the examiner takes the position that controlling the process of Collins as described and disclosed intrinsically would result in a method that reads upon the claimed step being met.  Alternatively, the teaching is at least understood to imply setting the setpoint based upon the first actual temperature by means of a cooling curve of the plastic product. There is a relationship between the temperatures at the different locations based on the properties of the material being extruded (e.g. col. 6, lines 29-42 demonstrates knowledge of these relationships) that will be at least implicitly considered when providing setpoints for the profile.  For example, if the material is thin and cools quickly the process parameters required to achieve the desired profile will be different than if the material is thicker and is of a material that does not cool as quickly.  By accounting for, controlling, and achieving a desired temperature and thickness profile as disclosed, it follows that the process of Collins reasonably suggests and renders obvious the claimed setpoint temperature is calculated based on the first actual temperature by means of a cooling curve of the plastic product.

As to claim 4, Collins use an infrared camera/non-contact device to record the temperatures (Figure 1 (32)
As to claim 5, Collins calculate a wall thickness based on the actual temperatures (col. 6, lines 23-57).
As to claim 9, Collins teaches measuring the temperatures at several measuring areas distributed evenly around the product (claims 5 and 6; col. 4, lines 34-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1 and 4 above, and further in view of either one of Corbett et al. (US 3,372,920) or Rives et al. (US 2005/0106378).
As to claim 3, Fahling et al. teach the method set forth above. Fahling et al. do not teach the first actual temperature is recorded after a corrugator of an extrusion system. However, each of Corbett et al. (Figure 8; Abstract; col. 1, lines 24-37) and Rives et al. (Abstract; Figure 1 (10); Figure 3) teach corrugating extruded material with or in the die of the extrusion system.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and either one of the secondary references and to have corrugated the material at the die in the method of Fahling et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of corrugating the material and thereby realizing the advantages of such corrugations (e.g. improved strength, thickness and insulating capacity).  In the combination, by corrugating the material of Fahling at the die the first actual temperature recording will take place after the corrugator of the extrusion system. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1 and 4 above, and further in view of Dobrowsky et al. (EP 0 287 551).
As to claims 5-8, Fahling et al. teach the method set forth above. Further, Fahling et al. disclose the importance of producing a product having a desired thickness (paragraphs [0002], [0006], [0007] and [0016]).  Fahling et al. do not teach calculating, controlling and outputting information regarding a wall thickness as set forth in the claims.  However, Dobrowsky et al. teach and suggest calculating, controlling and outputting information regarding wall thickness and demonstrate that it is known that there is a correlation between temperature and product thickness (Figures 1, 5 and 6; col. 2, lines 26 – col. 3, line 2; col. 8, lines 2-34).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and Dobrowsky et al. and to have calculated, controlled and outputted information regarding wall thickness as set forth in the claims in the method of Fahling et al., as suggested by Dobrowsky et al., for the purpose, as suggested by the references of controlling the thickness/dimensional stability of the product to a desired target value or range of values.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1 and 4 above, and further in view of Fahling et al. (EP 1 616 687).
As to claim 9, Fahling et al. teach the method set forth above.  Fahling et al. do not teach performing each temperature recording at several measuring areas as claimed.  However, Fahling et al. ‘687 teach an analogous method wherein the temperatures are measured either at points or regions distributed evenly around the plastic product (Abstract; paragraphs [0024]-[0030]; Figures 1-5).   
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. with Fahling et al. ‘687 and to have taken the temperature recordings at several measuring areas distributed evenly around the plastic product in the method of Fahling et al., as suggested by Fahling et al. ‘687, for the purpose, as suggested by the references, of providing a more thorough and accurate picture of the temperature and properties of the extruded material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441), as applied to claims 1, 4, 5 and 9, and further in view of either one of Corbett et al. (US 3,372,920) or Rives et al. (US 2005/0106378).
As to claim 3, Collins teaches the method set forth above. Collins does not teach the first actual temperature is recorded after a corrugator of an extrusion system. However, each of Corbett et al. (Figure 8; Abstract; col. 1, lines 24-37) and Rives et al. (Abstract; Figure 1 (10); Figure 3) teach corrugating extruded material with or in the die of the extrusion system.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and either one of the secondary references and to have corrugated the material at the die in the method of Collins, as suggested by either one of the secondary references, for the purpose, as suggested by the references of corrugating the material and thereby realizing the advantages of such corrugations (e.g. improved strength, thickness and insulating capacity).  In the combination, by corrugating the material of Collins at the die the first actual temperature recording will take place after the corrugator of the extrusion system. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441), as applied to claims 1, 4, 5 and 9, and further in view of and further in view of Dobrowsky et al. (EP 0 287 551).
As to claims 6-8, Collins teaches the method set forth above. Collins does not teach calculating, controlling and outputting information regarding a wall thickness as set forth in the claims.  However, Dobrowsky et al. teach and suggest calculating, controlling and outputting information regarding wall thickness and demonstrate that it is known that there is a correlation between temperature and product thickness (Figures 1, 5 and 6; col. 2, lines 26 – col. 3, line 2; col. 8, lines 2-34).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and Dobrowsky et al. and to have calculated, controlled and outputted information regarding wall thickness as set forth in the claims in the method of Collins, as suggested by Dobrowsky et al., for the purpose, as suggested by the references of controlling the thickness/dimensional stability of the product to a desired target value or range of values.  


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507).
Note: this is an alternative rejection based upon the new limitation “or the setpoint temperature is based on a production trial”. 
Regarding claim 1, Fahling et al. teach a method for the production control of an extruded plastic product with the following steps: recording at a first measuring point a first actual temperature of a measuring area provided on the plastic product (paragraphs [0049]-[0052] (39) or (41) or (43) – each of these could reasonably be considered to be a first measuring point where a first actual temperature is measured as claimed with a subsequent downstream location being a second measuring point where a second actual temperature is measured as claimed), recording a second actual temperature of the measuring area at a second measuring point which is arranged at a distance from the first measuring point in the direction of extrusion of the plastic product (paragraphs [0049]-0052] (41) or (43) or (45)), determining a setpoint temperature of the measuring area at the second measuring point (paragraphs [0017]-[0027], [0053] and [0054]), and outputting information on whether the second actual temperature is inside or outside a prescribed tolerance range of the setpoint temperature (paragraphs [0017]-[0027], [0053] and [0054]). Fahling et al. do not teach determining the setpoint based on a production trial.  
However, each of Backmann et al. (paragraphs [0020], [0024], [0035], [0042], [0045], [0067], [0076] and [0107]), Schmitz et al. (paragraphs [0013]-[0015], [0021], [0024] and [0025]) and Silberg et al. (paragraph [0004] – use trial-and-error to determine setpoints in continuous processes) provide analogous teaching wherein it is disclosed that setpoints are determined by production trials (e.g. by experiment and/or trial-and-error).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and any one of the secondary references and to have utilized a production trial to determine the setpoint in the method of Fahling et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively determining process parameter values that are effective and suitable for the production of a stable and quality product. 
As to claim 4, Fahling et al. teach the measuring device measures the temperature without contact (Figure 1 (39) (41) (43)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507), as applied to claims 1 and 4 above, and further in view of either one of Corbett et al. (US 3,372,920) or Rives et al. (US 2005/0106378).
As to claim 3, the combination teaches the method set forth above. Fahling et al. do not teach the first actual temperature is recorded after a corrugator of an extrusion system. However, each of Corbett et al. (Figure 8; Abstract; col. 1, lines 24-37) and Rives et al. (Abstract; Figure 1 (10); Figure 3) teach corrugating extruded material with or in the die of the extrusion system.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and either one of the secondary references and to have corrugated the material at the die in the method of Fahling et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of corrugating the material and thereby realizing the advantages of such corrugations (e.g. improved strength, thickness and insulating capacity).  In the combination, by corrugating the material of Fahling at the die the first actual temperature recording will take place after the corrugator of the extrusion system. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507), as applied to claims 1 and 4 above, and further in view of Dobrowsky et al. (EP 0 287 551).
As to claims 5-8, the combination teaches the method set forth above. Further, Fahling et al. disclose the importance of producing a product having a desired thickness (paragraphs [0002], [0006], [0007] and [0016]).  Fahling et al. do not teach calculating, controlling and outputting information regarding a wall thickness as set forth in the claims.  However, Dobrowsky et al. teach and suggest calculating, controlling and outputting information regarding wall thickness and demonstrate that it is known that there is a correlation between temperature and product thickness (Figures 1, 5 and 6; col. 2, lines 26 – col. 3, line 2; col. 8, lines 2-34).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and Dobrowsky et al. and to have calculated, controlled and outputted information regarding wall thickness as set forth in the claims in the method of Fahling et al., as suggested by Dobrowsky et al., for the purpose, as suggested by the references of controlling the thickness/dimensional stability of the product to a desired target value or range of values.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507), as applied to claims 1 and 4 above, and further in view of Fahling et al. (EP 1 616 687).
As to claim 9, the combination teaches the method set forth above.  Fahling et al. do not teach performing each temperature recording at several measuring areas as claimed.  However, Fahling et al. ‘687 teach an analogous method wherein the temperatures are measured either at points or regions distributed evenly around the plastic product (Abstract; paragraphs [0024]-[0030]; Figures 1-5).   
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. with Fahling et al. ‘687 and to have taken the temperature recordings at several measuring areas distributed evenly around the plastic product in the method of Fahling et al., as suggested by Fahling et al. ‘687, for the purpose, as suggested by the references, of providing a more thorough and accurate picture of the temperature and properties of the extruded material.

Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507).
Note: this is an alternative rejection based upon the new limitation  “or the setpoint temperature is based on a production trial”. 
Regarding claim 1, Collins teaches a method for the production control of an extruded plastic product (Abstract; Figure 1) with the following steps: recording at a first measuring point a first actual temperature of a measuring area provided on the plastic product (col. 2, lines 58-col. 3, line 14; col. 4, lines 5-45; col. 5, line 3-27; Figure 1 (32) (33) (34) (36) (38)), recording a second actual temperature of the measuring area at a second measuring point which is arranged at a distance from the first measuring point in the direction of extrusion of the plastic product (col. 2, lines 58-col. 3, line 14; col. 4, lines 5-45; col. 5, line 3-27; temperature recorded at a plurality of measuring points in the direction of extrusion of the plastic product), determining a setpoint temperature of the measuring area at the second measuring point (col. 6, lines 1-22; Figure 4; col. 6, lines 44-57), and outputting information on whether the second actual temperature is inside or outside a prescribed tolerance range of the setpoint temperature (col. 4, line 45-col. 5, line 2; col. 5, line 28-50). Collins does not teach determining the setpoint based on a production trial.  
However, each of Backmann et al. (paragraphs [0020], [0024], [0035], [0042], [0045], [0067], [0076] and [0107]), Schmitz et al. (paragraphs [0013]-[0015], [0021], [0024] and [0025]) and Silberg et al. (paragraph [0004] – use trial-and-error to determine setpoints in continuous processes) provide analogous teaching wherein it is disclosed that setpoints are determined by production trials (e.g. by experiment and/or trial-and-error).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and any one of the secondary references and to have utilized a production trial to determine the setpoint in the method of Collins, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively determining process parameter values that are effective and suitable for the production of a stable and quality product. 
As to claim 4, Collins use an infrared camera/non-contact device to record the temperatures (Figure 1 (32)
As to claim 5, Collins calculate a wall thickness based on the actual temperatures (col. 6, lines 23-57).
As to claim 9, Collins teaches measuring the temperatures at several measuring areas distributed evenly around the product (claims 5 and 6; col. 4, lines 34-39).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507), as applied to claims 1, 4, 5 and 9, and further in view of either one of Corbett et al. (US 3,372,920) or Rives et al. (US 2005/0106378).
As to claim 3, the combination teaches the method set forth above. Collins does not teach the first actual temperature is recorded after a corrugator of an extrusion system. However, each of Corbett et al. (Figure 8; Abstract; col. 1, lines 24-37) and Rives et al. (Abstract; Figure 1 (10); Figure 3) teach corrugating extruded material with or in the die of the extrusion system.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and either one of the secondary references and to have corrugated the material at the die in the method of Collins, as suggested by either one of the secondary references, for the purpose, as suggested by the references of corrugating the material and thereby realizing the advantages of such corrugations (e.g. improved strength, thickness and insulating capacity).  In the combination, by corrugating the material of Collins at the die the first actual temperature recording will take place after the corrugator of the extrusion system. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441) in view of any one of Backmann et al. (US 2020/0189167), Schmitz et al. (US 2019/0232543) or Silberg et al. (US 2005/0080507), as applied to claims 1, 4, 5 and 9, and further in view of and further in view of Dobrowsky et al. (EP 0 287 551).
As to claims 6-8, the combination teaches the method set forth above. Collins does not teach calculating, controlling and outputting information regarding a wall thickness as set forth in the claims.  However, Dobrowsky et al. teach and suggest calculating, controlling and outputting information regarding wall thickness and demonstrate that it is known that there is a correlation between temperature and product thickness (Figures 1, 5 and 6; col. 2, lines 26 – col. 3, line 2; col. 8, lines 2-34).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and Dobrowsky et al. and to have calculated, controlled and outputted information regarding wall thickness as set forth in the claims in the method of Collins, as suggested by Dobrowsky et al., for the purpose, as suggested by the references of controlling the thickness/dimensional stability of the product to a desired target value or range of values.  

Response to Arguments
	Applicant’s arguments filed April 28, 2022 have been fully considered.  The amendment to the claims has overcome the previous objections and section 112b rejections.  Applicant’s other arguments have been fully considered, but they are not persuasive.  Applicant argues that the applied references do not mention that the setpoints are determined by means of a cooling curve of the plastic.  This argument is not persuasive to the extent it applies to the scope of the claim under a reasonable interpretation. The examiner agrees that the exact words are not utilized in the prior art references. However, as set forth in the prior rejection, and repeated above, under both an intrinsic (section 102) and implicit (section 103) understanding of how determining a viable setpoint in the disclosed processes of the prior art would be accomplished, the limitation is understood to be present or suggested.  While it is agreed, for example, that a curve drawn on a piece of paper may not have been utilized in the prior art references to determine the setpoint, the nature of the material being produced, including its cooling properties, is necessarily (section 102) or at least implicitly (section 103) considered in some way to develop and maintain a process that suitably produces a product. This consideration is reasonably understood to read upon the limitation. If applicant intends for the limitation to be interpreted more narrowly, the examiner submits the claims would need to be further amended to overcome the fair teaching and suggestion of the prior art.
	Further, in addition to the previous limitation from claim 2, the amendment includes the new limitation that the setpoint is determined based on a production trial.  As set forth above, alternative rejections are utilized to address the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742